DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 31-33, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Packin et al (US 2020/0038761).
Re claim 21, Packin discloses an apparatus comprising:	one or more computer readable storage media (fig. 9, 905);	one or more processing systems in communication with the one or more computer readable storage media (901); and	program instructions stored on the one or more computer readable storage media (par. [0004]),	wherein the program instructions, when executed by the one or more processing systems, direct the one or more processing systems to:	detect an interaction with a non-fungible token (NFT) within a gaming environment ([0045], tokens 340 represent a transaction in the gaming platform 108, wherein a transaction is considered an interaction);	responsive to the interaction with the NFT being detected, access an NFT tracking blockchain ledger and verify one or more attributes of the NFT using the NFT tracking blockchain ledger ([0028], a transaction is considered recorded on the blockchain platform if a representation of that transaction has been validated and stored on the ledger of the blockchain platform, therefore the NFTs recorded on the ledgers are validated, wherein validation is considered a verification of attributes).
Re claim 22, Packin discloses the systems direct the one or more processing systems to:	generate a transaction query using a private key, wherein the transaction query identifies the NFT ([0027] to [0031], the system utilizes a peer-to-peer transaction mechanism using public-private key cryptography, wherein control of the private key represents control of an asset);	transmit the transaction query to one or more nodes in a distributed blockchain network and process a response to the transaction query to identify the one or more attributes of the NFT ([0066], the nodes execute instructions that cause the nodes to record transactions in the ledger of the blockchain platform that transfer ownership of shares in an entity, therefore the nodes transmit and process transactions to and from the blockchain ledger).
Re claim 23, Packin has disclosed a public and private blockchain ([0027], the blockchain platform implements a public-private key cryptography).
Re claim 24, Packin discloses the interaction is a selection of the NFT for implementation in the gaming environment ([0005] and [0063], NFTs are allocated as tokens stored in user wallets, therefore usable in the gaming environment for transactions).
Re claims 31-32 and 40, see the rejections to claims 21-24 above, mutatis mutandis.
Re claim 33, Packin discloses the game being an online game ([0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Jette et al (US 11,288,736).
Re claim 25, Packin discloses the program instructions directing the processing systems to:	execute a determination to add a new record for the NFT to the NFT tracking blockchain ledger of a distributed multi-ledger platform ([0045], each of the tokens may be represented as a transaction recorded on the ledger of the blockchain platform and stored in a wallet), wherein the determination is made by a consensus decision between a subset of multiple nodes associated with the distributed multi-ledger platform ([0016] and [0027]).	However, Packer does not explicitly disclose publishing, to the NFT tracking blockchain ledger, the new record of the modified NFT when the subset of multiple nodes reaches the consensus decision to add the new record to the NFT tracking blockchain ledger. Jette teaches a blockchain system with a decentralized ledger also with non-fungible assets (col. 8:1-6), wherein consensus is required before committing a new block of information to the blockchain (16:10-22 and 44-67).	It would have been obvious to require a consensus among nodes before adding any asset to a blockchain ledger as taught by Jette in order to ensure the integrity of the blockchain by having redundancy in the process of adding assets to the ledger, increasing security and accuracy.
Re claim 26, Jette teaches the consensus decision further comprises validating biometric authentication of an owner of the NFT, image data, video data, or audio data associated with the owner (18:1-19).
Re claim 27, Jette teaches the consensus comprises:	a validation of a cryptographic hash, associated with a modification of the NFT, by the subset of the multiple nodes (16:44-67); and	a confirmation that the new record has not already been added to the NFT tracking blockchain ledger (see above, the system utilizes hashes in order to detect changes along the previously published history of transactions, therefore if a record that has already been added is attempted to be added to the ledger, its hash will prevent it from being added due to that record already existing within the ledger).
Re claims 34-36, see the above rejections to claims 25-27. 

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Packin in view of Jette as applied to claim 27 above, and further in view of Pauker et al (US 2015/0294308).
Re claims 28 and 37, while Packin and Jette have been discussed regarding NFTs, hashes, and blockchains, such as a cryptographic hash comprising values generated based on attribute-specific data fields associated with the NFT (see Jette 15:27-56, public and private keys comprise long strings of numbers and/or letters linked through a cryptographic algorithm used to create the keys), there is no explicit disclosure of the consensus decision comprises validation of a cryptographic puzzle associated with the hash.	Pauker teaches using a cryptographic puzzle associated with a hash in order to earn the consensus decision to add an asset to the blockchain (see at least [0047] to [0048] and [0085]). It would have been obvious to implement a cryptographic puzzle along with the hash techniques taught above in order to increase the cryptographic security of the blockchain while also increasing the difficulty of solving the cryptographic puzzle, therefore ensuring that the blockchain is not easily brute forced.

Allowable Subject Matter
Claims 29-30 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715